    Case 6:20-cr-00010-H-BU Document 30 Filed 05/08/20             Page 1 of 1 PageID 58



                            TINITED STATES DISTRICT COURT
                             NORTHERN DISTzuCT OF TEXAS
                                 SAN ANGELO DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 6:20-CR-010-01-H

JESUS EMMANUEL MONRREAI-
CARREON (I),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UNITED STATES MAGISTRATE JUDGE
                            CONCER}IING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilg.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated May        ,2020.



                                             J       WESLEY HENDRIX
                                                 ITED STATES DISTRICT JUDGE
